Case 3:18-cr-00465-MMC Document 69-2 Filed 09/25/19 Page 1 of 3




                  EXHIBIT A
9/24/2019                      Case 3:18-cr-00465-MMC Document    69-2for Business
                                                         Best Countries    Filed 09/25/19
                                                                                   List   Page 2 of 3
                        Best Countries for Business                                                                                                                          2018 RANKING


  Billionaire Secrets




                                              Best Countries for Business

                                     The List                                                                Spreadsheet       Reprints        Logo Licensing



                                     Filter list by:     Overall      Name                                                     Search by name                            

                                                       Rank    Name                            GDP Growth     GDP per Capita     Trade Balance/GDP          Population




                                                       #1      United Kingdom                  1.7%           $39,700            -3.8%                      65.1 M




                                                       #2      Sweden                          2.1%           $53,400            3.3%                       10 M




                                                       #3      Hong Kong                       3.8%           $46,200            4.3%                       7.2 M




                                                       #4      Netherlands                     2.9%           $48,200            10.5%                      17.2 M




                                                       #5      New Zealand                     3%             $42,900            -2.7%                      4.5 M




                                                       #6      Canada                          3%             $45,000            -2.9%                      35.9 M




                                                       #7      Denmark                         2.3%           $56,300            7.6%                       5.8 M




                                                       #8      Singapore                       3.6%           $57,700            18.8%                      6M




                                                       #9      Australia                       2.2%           $53,800            -2.6%                      23.5 M




                                                       #10     Switzerland                     1.7%           $80,200            9.8%                       8.3 M




                                     Inside Forbes



                                                                                                    PODCAST: Why Cristiano                2017 Grateful Grads Index:
                                                                                                    Ronaldo Is The World's                Top 200 Best-Loved
                                                                                                    Highest-Earning Athlete               Colleges




                                     The 10 Biggest Fintech
                                     Companies In America
                                     These unicorns are forever changing the way we interact                                              Meet The Richest Self-Made
                                                                                                    Full List: The World's                Women On Wall Street
                                     with money.
                                                                                                    Highest-Paid Actors And               2017
                                                                                                    Actresses 2017

https://www.forbes.com/best-countries-for-business/list/                                                                                                                                    1/2
9/24/2019               Case 3:18-cr-00465-MMC Document    69-2for Business
                                                  Best Countries    Filed 09/25/19
                                                                            List   Page 3 of 3
               Best Countries for Business                                                                                                                                                                                       2018 RANKING



                                                           BILLIONAIRES           INNOVATION           LEADERSHIP        MONEY          CONSUMER                INDUSTRY             LIFESTYLE          ADVISOR



                                Conferences                                     Products                       Forbes Councils
                                2019 Shook/Top Advisor Summit                   Steve Forbes Podcast           Forbes Technology Council
                                2019 #BoardForward Awards                       Forbes Magazine                Forbes Agency Council
                                2019 U30 Global                                 Forbes Marketplace             Forbes Coaches Council
                                2019 CIO Summit                                 ForbesSpeakers                 Forbes Nonprofit Council
                                2019 Philanthropy Summit                        ForbesBooks                    Forbes Business
                                                                                                               Development Council                  2 Free Issues      Subscriber Services       Gift Subscription
                                2019 Women's Summit                             Forbes Insights
                                                                                                               Forbes Communications
                                2019 CIO Summit Europe                          Forbes Custom
                                                                                                               Council                              Forbes Georgia       Forbes Poland
                                2019 AgTech Summit                              Reprints, Permissions &
                                                                                                               Forbes Human Resources               Forbes Brazil        Forbes Romania
                                                                                Licensing
                                2019 Under 30 Summit                                                           Council                              Forbes China         Forbes Russia
                                                                                Forbes Newsfeeds
                                2019 CMO Summit                                                                Forbes Real Estate Council           Forbes Czech         Forbes Spain
                                                                                Forbes8
                                2019 CMO Summit Europe                                                         Forbes Finance Council               Forbes France        Forbes Thailand
                                2019 Healthcare Summit                                                         Forbes New York Business             Forbes Hungary       Forbes Vietnam
                                                                                Company Info                   Council                              Forbes India         Forbes Argentina
                                                                                                               Forbes Los Angeles                   Forbes Israel        Forbes Austria
                                Newsletters                                     Advertise                      Business Council
                                                                                                                                                    Forbes Japan         Forbes Slovakia
                                                                                Forbes Careers                 Forbes Boston Business
                                Forbes Investor                                                                                                     Forbes               Forbes Greece
                                                                                Forbes Press Room              Council                              Kazakhstan
                                Forbes Billionaire’s Portfolio                                                                                                           Forbes Africa
                                                                                Forbes Quote of the Day        Forbes Dallas Business               Forbes Mexico
                                Forbes Real Estate Investor                                                    Council                                                   Forbes Italy
                                                                                Contact Us                                                          Forbes Middle
                                Special Situation Survey                                                       Forbes Chicago Business              East                 Forbes Afrique
                                                                                Sitemap                        Council
                                Forbes Dividend Investor
                                                                                Send Us Feedback               Forbes San Francisco
                                Forbes Premium Income Report
                                                                                Share a News Tip with Forbes   Business Council
                                Forbes CryptoAsset & Blockchain
                                Advisor                                         Forbes Real-Time
                                Investing Newsletters                                                          Education
                                Free Editorial Newsletters
                                                                                                               Forbes School of Business
                                                                                                               & Technology at Ashford
                                                                                                               University
                                                                                                               Learn@Forbes Online
                                                                                                               Courses




                                © 2019 Forbes Media LLC. All Rights Reserved.                                                            Terms and Conditions    Privacy Statement    Market Data by Morningstar     AdChoices




https://www.forbes.com/best-countries-for-business/list/                                                                                                                                                                                        2/2
